DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 are allowed.
Response to Amendment
This Office Action is responsive to the amendment filed on 11/17/2021.
The supplemental amendments filed on 11/29/2021 have been fully considered by the examiner.
Claims 1-11 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are proposed in an interview with Gregory A. Sebald (Reg. No. 33,280) on 02/10/2022 and 02/24/2022.
Authorization for this examiner’s amendment was given by Gregory A. Sebald (Reg. No. 33,280) on 02/25/2022 via email communication.
The application has been amended as follows:
Claims 1-11 have been amended to overcome 35 U.C.S. 112(b) antecedent basis issues and clarity issues.
Claims 1-11 are replaced in their entirety with the following amended claims 1-11:
Amendments are shown with bolded text.
Claim 1:
	An automated method for controlling stores for a processing line for at least one container of a plurality of containers; 
	 the plurality of containers are  pre-dosed with fluid products having different volumes and compositions corresponding to one or more production orders of one or more desired products received from [[a]] one or more customers  and carried out by the processing line, wherein a desired product of the one or more desired products is prepared by processing a pre-dosed fluid product of the pre-dosed fluid products contained inside the at least one container of the plurality of containers; 
	the stores comprising the at least one container and first moving devices within the store, wherein the at least one container is closed, wherein the first moving devices are configured to pick up, internally move, and position the at least one container;
 	controlling the processing line using a control system, wherein the automated method is adapted to be carried out by the control system, wherein the control system is adapted to control the processing line; 
	applying  identifying code to each of the at least one container of the plurality of containers, wherein the identifying code  describes a set of identifying information relating to the corresponding at least one container;
	the method comprising  following consecutive steps: 
determining the identifying code of each of the at least one container of the plurality of containers entering the processing line; 
checking, whether the at least one container entered  the processing line is necessary for a production order of the one or more production orders   based on the identifying code of  the corresponding at least one container that entered the processing line; 
introducing the at least one container  to a first store from the processing line [[,]] if the identifying code reveals that the corresponding at least one container is necessary to complete the  production order  ;
cyclically repeating the preceding steps a) through c) for the each of the at least one container entering the processing line, and at the same time, proceeding with following steps;
recording a first recorded quantity of the at least one container comprised in the first store and recording the identifying code  of each of the corresponding at least one container comprised in the first store;
checking,  if there are additional ones of the one or more production orders   that are waiting to be started, and processing a plurality of data resulting from the preceding 
picking up the at least one container  from the first store by  the first moving devices, sending the at least one picked up container from the first store towards a processing station in the processing line [[,]] if the first recorded quantity of the at least one container in the first store,  having the identifying code capable of fulfilling the production order, is sufficient to complete the production order;
cyclically repeating the preceding steps e) through g) for the each of the at least one container introduced into the first store,  and [[,]] at the same time,  proceeding with following steps;
performing a quality control inspection on  the at least one container comprising the desired product entering a checking station to assess compliance of the desired product;
introducing the at least one container from the checking station to a control line if the quality control inspection produces a first result that indicates that the desired product inside the at least one container is [[a]] non-compliant ;
if the quality control inspection produces a second result that indicates that the desired product inside the at least one container is compliant, performing at least one of a following step:
sending the at least one container directly to a packaging station in the processing line to fulfill the production order when the second store has been excluded from the processing line because the second store is not active, or 
introducing the at least one container from the checking station to a second store when it is determined that the second store is not full, or
sending the at least one container directly to the packaging station in the processing line to fulfill the production order when it is determined that the second store is already full;
recording [[,]] within the second store,  a second recorded quantity of the at least one container in the second store having the desired product inside ;
sending the at least one container from the second store towards a packaging station if the second recorded quantity of the at least one container  in the second store having the desired product inside is sufficient to fulfill the production order;
cyclically repeating the preceding steps i) through m) for the each of the at least one container entering the checking station, and at the same time, carrying out the one or more production orders in the processing line.
 
[[;]]
	

Claim 2:
	The method according to claim 1, wherein in the step f),  the additional ones of the one or more production orders  that are waiting to be started comprises evaluation steps  that are based on an algorithm adapted to identify a priority for executing and/or processing of the additional ones of the one or more production orders that are waiting to be started.

Claim 3:
	The method according to claim 2, wherein the priority  identified from the algorithm is adapted to  prioritize one of:
	a large production order of the one or more production orders, 
	  production orders of the one or more production orders that are received  via a multimedia channel, or
	 production orders of the one or more production orders according to parameters provided in the one or more production orders.





Claim 4:
	The method according to claim 1, wherein the processing line simultaneously carries out the one or more production orders to provide the  one or more desired products based on the identifying code applied   to the each of the at least one container of the plurality of containers.

Claim 5:
	The method according to claim 1, wherein the method comprises rejecting the at least one container if the identifying code of the at least one container that entered the processing line is not necessary to complete the production order

Claim 6:
	The method according to claim 1, wherein the method comprises sending the at least one container from the processing line towards a first manipulation station in the processing line if   the  identifying code in step b) reveals that the at least one container is necessary to complete a production order of the one or more production orders  that is already being carried out by the processing line.

Claim 7:
	The method according to claim 1, wherein the at least one container introduced into the control line reaches  a third store.
Claim 8:
	The method according to claim 1, wherein the packaging station comprises  second moving devices that channel the at least one container coming from the second store, and the second moving devices comprise a predetermined number of stations; 
	wherein  the sending the at least one container towards the packaging station is carried out only if at least one of the second moving devices of the packaging station has at least one free station out of [[a]] the predetermined number of stations.

Claim 9:
	The method according to claim 1, wherein the method comprises a step of assigning a classification to each production order of the one or more production orders to generate a set of production order classifications, wherein the set of production order classifications comprise  a first group of production orders of the one or more production orders that are  not ready to be carried out, a second group of production orders of the one or more production orders that are ready to be carried out, a third group of production orders of the one or more production orders that are under execution, a fourth group of production orders of the one or more production orders that are discharged, and a fifth group of production orders of the one or more production orders that are suspended;
 	wherein the  production order is  assigned to the first group  if the first recorded quantity indicates that number of the at least one container  in the first store  capable of fulfilling the production order has not been reached yet;
	wherein the  production order is  assigned to the second group  if the first recorded quantity indicates that number of the at least one container in the first store  capable of fulfilling the production order has been reached, but the production order has not been  started by the processing line; 
	wherein the  production order is  assigned to the third group  if the production order has been started  by the processing line; 
	wherein the  production order is assigned to the fourth group  if the processing line, after the quality control inspection, aborts continuation of execution of  processing of the at least one container and/or  performs the sending of the at least one container to the packaging station; 
	wherein the  production order is assigned to the fifth group  if the processing line temporarily suspends execution of the production order.

Claim 10:
	The method according to claim 1, wherein the method comprises a step of assigning a state to each of the at least one container that is  defined  as a free state, a reserved state, or a rejected state; 

	wherein the at least one container is assigned to the reserved state if the at least one container has been associated with  a production order of the one or more production orders; 
	wherein the at least one container is assigned to the rejected state if the at least one container has been discarded by the processing line.

Claim 11:
	The processing line for the  plurality of containers that were pre-dosed with the fluid products, adapted to carry out the method according to claim 1,
	wherein the processing line comprises: 
		the control system to carry out the automated method; 
		 an identification station; 
		the first store, adapted to contain the at least one container of the plurality of containers that is necessary to complete the production order  received from the identification station;
		at least one transport system, the at least one transport system adapted to move the at least one container between the different stations; 
		at least one first manipulation station comprising at least one manipulator, the at least one manipulator adapted to manipulate a cover and/or lid associated 
		a plurality of processing stations, each of the processing stations are  adapted to carry out at least one process on the pre-dosed fluid product contained in the at least one container; 
		at least one second manipulation station, which comprises at least one second manipulator, wherein the at least one second manipulator is adapted to manipulate the cover and/or the lid of the at least one container to associate the cover and/or the lid with the at least one container;
		the checking station, wherein the checking station is adapted to perform the quality control inspection  on the at least one container entering the checking station and/or adapted to perform the quality control inspection on the desired product contained in the at least one container entering the checking station;
		the second store, wherein the second store is adapted to receive the at least one container containing the compliant desired product when the second store is not excluded from the processing line and when the second store is not full; 
		the control line, wherein the control line is adapted to receive the at least one container containing the non-compliant desired product;  
		the packaging station, the packaging station is adapted to pack the at least one container received by the packaging station from the second store or from the checking station, wherein
			the packaging station is adapted to receive the at least one container  from the second store when the second store is not excluded from the processing line and when the second recorded quantity is sufficient to fulfill the production order, [[and/or]] or 
			the packaging station is adapted to receive the at least one container  directly from the checking station when the second store is excluded from the processing line, or when the second store is already full. 

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Objections to claims are withdrawn:
	Applicant’s amendments to the claims 1-11 have overcome all the claim objections of the claims 1-11 as set forth in the previous office action; accordingly, all the objections of the claims 1-11 as set forth in the previous office action have been withdrawn.
Applicant’s amendments and examiner’s amendments overcome 35 USC § 112 issues:
	Applicant’s amendments and examiner’s amendments to the claims 1-11 have overcome all the 35 USC § 112(b) issues of the claims 1-11; accordingly, all the 35 USC §112(b) rejections of the claims 1-11 as set forth in the previous office action have been withdrawn.


35 USC § 103 rejections withdrawn:
	Applicant’s amendments and examiner’s amendments to claims 1-11 have overcome all the 35 USC § 103 rejections of claims 1-11 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections of the claims 1-11 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 15-17 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1-11 have been fully considered and are persuasive. See pages 12-13 of the applicant’s remarks and arguments submitted on 11/29/2021:
	“Applicant emphasizes that claim 1 now recites "the method comprising the following consecutive steps ...." Thus, neither Edwards nor Erie disclose the same sequence of steps in order, nor do they provide any teaching, suggestion, or motivation to provide the same sequence of steps.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claim 1, and the examiner’s amendments to claim 1, all the 35 U.S.C. § 103 rejections of claims 1-11 as set forth in the previous office action have been withdrawn.







Claims 1-11:
Claim 1:
	Regarding the previously presented claim 1, Edwards et al. (US5083591A) and Erie et al. (US20100049537A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 08/18/2021.
	However, regarding the amended claim 1 as amended by the examiner’s amendments, none of the Edwards et al. (US5083591A), Erie et al. (US20100049537A1), Kirschner (US6425226B1), Scatizzi (US20170370041A1), Lanfranco (EP3098674A1), VIiet et al. (US20150073587A1), Schoening et al. (US20160078395A1), or Gasber (US20140157732A1) taken either alone or in obvious combination disclose, An automated method, having all the claimed features of applicant’s instant invention, specifically including:	
An automated method for controlling stores for a processing line for at least one container of a plurality of containers; 
“the plurality of containers are pre-dosed with fluid products having different volumes and compositions corresponding to one or more production orders of one or more desired products received from one or more customers and carried out by the processing line, wherein a desired product of the one or more desired products is prepared by processing a pre-dosed fluid product of the pre-dosed fluid products contained inside the at least one container of the plurality of containers; 
the stores comprising the at least one container and first moving devices within the store, wherein the at least one container is closed, wherein the first 
 controlling the processing line using a control system, wherein the automated method is adapted to be carried out by the control system, wherein the control system is adapted to control the processing line; 
applying identifying code to each of the at least one container of the plurality of containers, wherein the identifying code describes a set of identifying information relating to the corresponding at least one container;
the method comprising following consecutive steps: 
determining the identifying code of each of the at least one container of the plurality of containers entering the processing line; 
checking, whether the at least one container entered the processing line is necessary for a production order of the one or more production orders based on the identifying code of the corresponding at least one container that entered the processing line; 
introducing the at least one container to a first store from the processing line if the identifying code reveals that the corresponding at least one container is necessary to complete the production order;
cyclically repeating the preceding steps a) through c) for the each of the at least one container entering the processing line, and at the same time, proceeding with following steps;
recording a first recorded quantity of the at least one container comprised in the first store and recording the identifying code of each of the corresponding at least one container comprised in the first store;
checking, if there are additional ones of the one or more production orders that are waiting to be started, and processing a plurality of data resulting from the preceding steps; 
picking up the at least one container from the first store by the first moving devices, sending the at least one picked up container from the first store towards a processing station in the processing line if the first recorded quantity of the at least one container in the first store, having the identifying code capable of fulfilling the production order, is sufficient to complete the production order;
cyclically repeating the preceding steps e) through g) for the each of the at least one container introduced into the first store, and at the same time, proceeding with following steps;
performing a quality control inspection on the at least one container comprising the desired product entering a checking station to assess compliance of the desired product;
introducing the at least one container from the checking station to a control line if the quality control inspection produces a first result that indicates that the desired product inside the at least one container is
if the quality control inspection produces a second result that indicates that the desired product inside the at least one container is compliant, performing at least one of a following step:
sending the at least one container directly to a packaging station in the processing line to fulfill the production order when the second store has been excluded from the processing line because the second store is not active, or
introducing the at least one container from the checking station to a second store when it is determined that the second store is not full, or
sending the at least one container directly to the packaging station in the processing line to fulfill the production order when it is determined that the second store is already full;
recording within the second store, a second recorded quantity of the at least one container in the second store having the desired product inside;
sending the at least one container from the second store towards a packaging station if the second recorded quantity of the at least one container in the second store having the desired product inside is sufficient to fulfill the production order;
cyclically repeating the preceding steps i) through m) for the each of the at least one container entering the checking station, and at the same time, carrying out the one or more production orders in the processing line.
Claims 2-11 are allowed based on their dependencies on claim 1.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116